DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Misung Lee (#78307) on 9/17/21.

The application has been amended as follows: 
“A vibration actuator, comprising: 
a fixing body including a magnet; 
a movable body including a coil holder, a coil and a weight, and configured to reciprocally move in a vibration direction with respect to the fixing body by cooperation work of the coil that is to be energized and the magnet; and 
an elastic body movably supporting the movable body with respect to the fixing body, wherein: 
the coil is disposed on an inner side of the coil holder, and the coil holder holds an outer periphery face of the coil, 
another side face of the coil holder 
the coil and the magnet are provided on the fixing body and the movable body such that the magnet is capable of being inserted into and removed from the coil in the vibration direction, 
the elastic body is disposed on an opposite side of the weight with respect to the coil over an entire length of the elastic body in a direction intersecting the vibration direction, 
the elastic body is a plate-like elastic body with one end being fixed to the fixing body and another end being fixed to the coil holder to support the movable body with a cantilever structure to be capable of reciprocally oscillating in the vibration direction, and one end of the weight is a free end and another end of the weight is fixed to the coil holder.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834